C. Allen, J.
The defendant liad not been Salford’s employer or principal, in point of fact, for several months before the transactions now in question, and cannot be charged in this action without proof that the plaintiffs had a right to regard him as such employer or principal, and did in fact honestly and in good faith so regard him, and give credit to Safford relying on the defendant’s responsibility. But it is not found as. a fact, and there is no legal presumption from the facts which are found, that the plaintiffs dealt with Salford under the belief that he was acting for the defendant, or that they relied on the defendant’s credit to make good Salford's undertakings. It does not appear that the plaintiffs were misled by the defendant’s conduct or silence into believing him to be the real party -in interest behind Salford in conducting the business at the time referred to. Inasmuch as the facts found do not show that the plaintiffs were entitled to recover, ju'dgment was properly ordered for the defendant. See Packer v. Hinckley Locomotive Works, 122 Mass. 484; Wright v. Herrick, 128 Mass. 240.

Exceptions overruled.